 In the Matterof AMERICAN EXPORT LINES, INC., EMPLOYERaB4dAMERICAN MERCHANT MARINE STAFF OFFICERS' ASSOCIATION,AFLCaseNo.RC-750SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONJune 1011949Pursuant to a Decision and Dire4tion of Election issued in theabove-entitled matter on March 11, 1949,1 an election by secret ballotwas being conducted by the Regional Director for the SecondRegion,during the course of which, on May 5, 1949, some 30 ballots which hadbeen cast in this election were taken from the custody of a Boardagent.To date none of the ballots has been recovered.As the out-come of the election cannot be validly determined in the absence ofthese ballots, we shall direct that another election be conducted amongthe employees in the unit found appropriate in our previous decision.As it appears that there has been a large turn-over in personnel ofthe Employer since our prior Direction of Election, we shall establisha newvoting eligibility date.In view of the uncertainties surround-ing this type of election, and the time consumed in voting personnelassignedto ocean-going vessels, we shall vest in the Regional Directorfor the Second Region discretion to determine the exact time, places,and procedure for holding the election, except that balloting shall becompleted not more than 120 days from the date the first ballots arecast.SECOND DIRECTION OF ELECTION 2As partof the investigation to ascertain representatives for the pur-pose of collective bargaining with American Export Lines,Inc., NewYork City,an election by secret ballot shall be conducted as early as1Matter of American Export Lines, Inc.,81 N. L. It. B., No 1370.2Having failed to achieve compliance,or to initiate steps for compliance,with Section9 (f), (g), and(h) of the Act,the Intervenor will not be accorded a place on the ballot.Matter of Wilson Transit Company,75 N. L.It. B. 181.84 N. L.R. B., No. 22.134 AMERICAN EXPORT LINES, INC.135possible after the date of this Second Direction of Election in con-formity with the instructions set forth above, under the direction andsupervision of the Regional Director for the Second Region andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series' 5, as amended, among the em-ployees in the unit found appropriate in the Decision of March 11,1949,supra,who were employed during the pay-roll period imme-diately preceding the date of this Second Direction of Election,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but exclud-ing those employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of election,and also excluding employees on strike who are not entitled to re-instatement, to determine whether or not they desire to be represented,for purposes of collective bargaining, by American Merchant MarineStaff Officers' Association, AFL.MEMBERS REYNOLDS and GRAY took no part in the consideration ofthe above Supplemental Decision and Second Direction of Election.